I do not concur in the view that the evidence is sufficient to raise an issue that Wallace in acceding to the request of Mrs. McDonald to drive her home was acting in furtherance of the business of the Empire. In my opinion, the fact that the evidence was sufficient to show that Mrs. McDonald was an old customer of Empire and that it was part of Chitwood's duties to entertain customers in order to cultivate good will and secure or retain business for the company would not support such finding. The only evidence as to the type of "entertainment" embraced within the duties of either Wallace or Chitwood is found in Chitwood's testimony: "You have to take them out to dinner and to clubs." The record is silent as to any duty, express or implied, of Wallace or Chitwood to escort customers of the Empire to their homes.
In Commercial Casualty Co. v. Strawn, cited in the majority opinion, the evidence showed that the injured employee was specifically requested by the general manager to take him and some customers duck hunting; that it was customary for the general manager to entertain customers at company expense, and that he had authority to do so. This evidence was ample to support a finding that the injured employee was engaged in company business while on the duck hunting trip. In my opinion we are not authorized to take judicial notice as to the scope of the duties of either Wallace or Chitwood merely because one was a city sales manager and the other a salesman of Empire, engaged in selling its products consisting of wine, liquors and fountain supplies.
The evidence is sufficient to show that Wallace, as city sales manager, was Chitwood's superior, and that Chitwood was subject to his orders. Under the circumstances, Wallace's request that Chitwood help him to install the keg of beer at the Log Cabin Bar amounted to a command. It was understood that Wallace would return Chitwood to the Empire plant. This mission subjected Chitwood to the hazards of the city streets in going to and returning from the Log Cabin Bar. At the time of the accident Wallace was engaged in the act of taking Mrs. McDonald home. That he had not yet reached Dallas Street or Cotton Avenue, where he would have turned off from the direct route of return to the Empire plant, is unimportant. Chitwood was a passive occupant of the car; he had no control over it and made no protest, although he knew its immediate destination. Under such circumstances Chitwood's presence in the car at the time of the accident was incidental to his task of helping to install the keg of beer at the Log Cabin Bar, and he was therefore engaged in the furtherance of Empire's business at such time. A different question would be presented had Wallace been the injured party. The situation is very similar to that disclosed in Soden v. Public Service Transp. Co.,134 A. 560, 4 N.J. Misc. 817, affirmed 103 N.J.L. 713, 137 A. 437 (Court of Errors and Appeals, N.J.)
For the reasons indicated I concur in affirmance of the judgment. *Page 811